internal_revenue_service number release date index number ------------------------------- ---------------------------------- -------------- ------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number ---------------------- refer reply to cc ita b06 plr-122398-18 date date legend taxpayer tax_year ------------------------------- ------------------------- ------- dear --------------------- this letter is in reply to a request for a private_letter_ruling made by taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form_970 application to use lifo inventory_method for the tax_year facts prior to the tax_year taxpayer owned an interest in a partnership during the tax_year the partnership liquidated and the partnership’s inventory which had previously been accounted for using the last-in-first-out lifo inventory_method was distributed to taxpayer prior to the tax_year taxpayer did not own inventory taxpayer began to use the lifo inventory_method for both tax and financial reporting purposes for the tax_year and all subsequent tax years however taxpayer failed to file form_970 with its tax_return for the tax_year taxpayer assumed the form_970 which was attached to the partnership’s return in a previous year satisfied the necessary requirements for plr-122398-18 taxpayer to use the lifo inventory_method it was not until a review of taxpayer’s accounting methods by an outside accounting firm that the error became apparent after realizing that taxpayer failed to file the necessary form_970 it promptly filed this request for a private_letter_ruling ruling requested taxpayer requests an extension of time to file form_970 and for it to be considered timely for the tax_year under sec_301_9100-1 and sec_301_9100-3 law and analysis sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement is to be made on form_970 sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations published in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides for extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the requested election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_472-3 taxpayer’s request is analyzed under the requirements of sec_301_9100-3 because the automatic provisions of sec_301_9100-2 are not applicable requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government see sec_301_9100-3 plr-122398-18 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make a regulatory election is discovered by the internal_revenue_service irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity of the election iv reasonably relied on written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should be been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion on the basis of taxpayer’s representations we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for taxpayer to file the missing form_970 for the tax_year this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 filed pursuant to this private_letter_ruling request except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other plr-122398-18 provision of the code or regulations specifically we have no opinion either express or implied as to whether taxpayer may permissibly use the lifo inventory_method as to whether taxpayer has correctly used or is correctly using the lifo inventory_method as to whether taxpayer was required to file a form_970 in order to use the lifo inventory_method as to whether the partnership was or is required to file a form_970 as to whether the partnership’s distribution of assets to taxpayer was a liquidating_distribution the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_970 all material is subject_to verification on examination this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting cc
